Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated May 14, 2021, claims 1-15 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
  (d), which papers have been placed of record in the file.


Information Disclosure Statement

 	The information disclosure statements filed May 14, 2021 through May 15, 2021have been 

considered.

	

Claim Objections

 	Claims 2-5, 11, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The word election, in line 2 of claim 11, should be –selection--.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
 	Claims 1, 6-10, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-12 of U.S. Patent No. 10629254 [‘254] in view of Zhang [US Patent Application # 20150325273]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.

Present Application
Patent ‘254
1. (Original) A nonvolatile memory device comprising:
a memory cell region including a first metal pad;
a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad; a memory cell array in the memory cell region, the memory cell array including a plurality of mats corresponding to different bit-lines, each of the plurality of mats including a plurality of memory blocks and each of the plurality of memory blocks including a plurality of cell strings connected to a plurality of word-lines, a plurality of bit-lines, a plurality of string selection lines and a ground selection line; a voltage generator in the peripheral circuit region, the voltage generator configured to generate word-line voltages;


2. The nonvolatile memory device of claim 1, wherein the plurality of mats include a first mat and a second mat, wherein each of the cell strings includes at least one ground selection transistor, a plurality of memory cells, and at least one string selection transistor coupled in series, wherein the control circuit is configured to control the row decoder and the page buffer circuit such that the first time interval during which the word-line voltages or bit-line voltages applied to the bit-lines are applied in a single mat mode is different from the second time interval during 

5. The nonvolatile memory device of claim 2, wherein the control circuit comprises: a decision circuit configured to generate a mode signal designating one of the single mat mode and a multi-mat mode in response to the command; a first level/timing controller configured to generate a first control signal to control the row decoder according to the single mat mode or the multi-mat mode in response to the mode signal; and a second level/timing controller configured to generate a second control signal to control the page buffer circuit according to the single mat mode or the multi-mat mode in response to the mode signal.
7. The nonvolatile memory device of claim 5, wherein the row decoder comprises: a decoder configured to generate a first mat selection signal to select the first mat and a second mat selection signal to select the 
8. The nonvolatile memory device of claim 7, wherein the first switch circuit comprises: a plurality of pass transistors coupled to the first mat through at least one string selection line, a plurality of word-lines and at least one ground selection line; and a switch controller configured to generate switching control signals to control turn-on and turn-off of the pass transistors in response to the first mat selection signal and the first control signal.





6. The nonvolatile memory device of claim 5, wherein the first level/timing controller is configured to store time intervals of the word-line voltages for each of a program operation, a read operation and an erase operation on the memory cell array as a first command set in each of single mat mode and the multi-mat mode, and wherein the second level/timing controller is configured to store time intervals of bit-line voltages applied to the bit-lines for each of the program operation, the read operation and the erase operation on the memory cell array as a second command set in each of single mat mode and the multi-mat mode.
8. The nonvolatile memory device of claim 6, wherein the row decoder comprises: a decoder configured to generate a first mat selection signal to select the first mat and a second mat selection signal to select the 


8. The nonvolatile memory device of claim 7, wherein the first switch circuit comprises: a plurality of pass transistors coupled to the first mat through at least one string selection line, a plurality of word-lines and at least one ground selection line; and a switch controller configured to generate switching control signals to control turn-on and turn-off of the pass transistors in response to the first mat selection signal and the first control signal.
10. The nonvolatile memory device of claim 1, wherein each of the memory blocks includes the plurality of cell strings disposed perpendicular to a substrate.
9. The nonvolatile memory device of claim 1, wherein each of the memory blocks includes the plurality of cell strings disposed perpendicular to a substrate, and each of the cell strings includes at least one ground selection transistor, a plurality of memory cells, and at least one string selection transistor stacked in a direction perpendicular to the substrate.
12. A nonvolatile memory device comprising: a memory cell region including a first metal pad; a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad; a 

11. The nonvolatile memory device of claim 10, further comprising: first and second page buffers connected to the first bit-line and the second bit-line respectively, and each configured to apply a bit-line 
12. The nonvolatile memory device of claim 10, wherein the first and second cell strings are connected to first and second string selection lines, respectively, wherein the voltage generator is connected to the first and second string selection lines and is configured to apply a string selection voltage to each of the first and second string selection lines, and wherein the control circuit is configured to control the string selection voltage by: applying a third voltage to at least one string selection line of the first and second string selection lines for a third period of time when only one of the first and second planes operates and 






As can be seen from the above table, claim 1 of the present application differs from claim 8 of patent ‘254, in that, the application recites “…a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad…”  
Zhang disclose the incorporation of a peripheral region with the components and connections as recited in the above claim, shown in figures 10a-c, in order to control memory components in the memory regions [Abstract, pars. 0009-0020, 0038 and 0039]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the patent ‘254 memory circuit element to include the element as taught by Zhang, since the modification is merely a substitution of a functionally recognized equivalent element.  Additionally, the present application recites metal components within the memory device.  It is noted that metal components are inherent within the memory device since it is needed to convey control/voltage to memory components within the memory device.
For similar reasons, claims 6-10, 12 and 13 are rejected over claims 1, 2, and 5-12 of patent ‘254.

Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other

-with respect to claim 2, the control circuit is configured to control the row decoder such that the levels of the word-line voltages in the single mat mode are smaller than the levels of the word-line voltages in the multi-mat mode.
-with respect to claim 3, the control circuit is configured to control the row decoder such that the levels of the word-line voltages in the single mat mode are greater than the levels of the word-line voltages in the multi-mat mode.
-with respect to claim 4, the control circuit is configured to control the page buffer circuit such that the levels of the bit-line voltages in the single mat mode are greater than the levels of the bit-line voltages in the multi-mat mode.
-with respect to claim 5, the control circuit is configured to control the page buffer circuit such that the levels of the bit-line voltages in the single mat mode are smaller than the levels of the bit-line voltages in the multi-mat mode.
-with respect to claim 11, the row decoder is configured to apply a first voltage to a string selection line from the plurality of string election lines for a first period of time when a first operation of the nonvolatile memory device is performed for only one mat and to apply a second voltage to the string selection line for a second period of time different from the first period of time when the first operation is performed for both of the at least two mats simultaneously.
-with respect to claim 14, a level of the second voltage is greater than a level of the first voltage, or
wherein the second period of time is longer than the first period of time.
-with respect to claim 15, a level of the first voltage is greater than a level of the second voltage, or
wherein the first period of time is longer than the second period of time.





Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        March 24, 2022